UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA              :         ORDER

      -v.-                            :         19 CR 452 (KPF)

NATHANIEL TAYLOR,                     :

                       Defendant.     :

- - - - - - - - - - - - - - - - - -x

             WHEREAS, the Court issued an oral decision on the

record in the above-captioned case on December 20, 2019;

             WHEREAS, the United States of America, by and through

Geoffrey S. Berman, United States Attorney, Thomas John Wright,

of counsel, has requested an extension of the 30-day deadline

within which to file a Notice of Appeal of that decision as

required by Federal Rule of Appellate Procedure 4(b)(1)(B)(i)

and 18 U.S.C. § 3731;

             WHEREAS, Federal Rule of Appellate Procedure 4(b)(4)

provides that “[u]pon a finding of excusable neglect or good

cause, the district court may--before or after the time has

expired, with or without motion and notice--extend the time to

file a notice of appeal for a period not to exceed 30 days from

the expiration of the time otherwise prescribed by this Rule

4(b)”;

             WHEREAS, the Government requests the extension to

enable the Solicitor General to review the Court’s decision and
determine whether to appeal the decision; and

           WHEREAS, the Court finds that the Government has

demonstrated good cause to extend the time to file a notice of

appeal for 30 days;

           IT IS HEREBY ORDERED that the Government’s deadline to

file a notice of appeal is extended by 30 days, until and

including February 20, 2020.

Dated:   New York, New York
                 21 2020
         January __,

                          ____________________________________
                          THE HONORABLE KATHERINE POLK FAILLA
                          UNITED STATES DISTRICT JUDGE




                                 2
